Citation Nr: 0327945	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to November 
1945.  

The veteran was a POW from March 26, 1945 to May 9, 1945.  

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO that increased 
the rating for the service-connected PTSD from 10 to 50 
percent, effective on April 26, 2001.  

The Board notes that in July 2002 the veteran requested and 
was scheduled for a hearing before a Veteran's Law Judge 
sitting in Washington, DC; however, he was unable to appear, 
and the February 2003 hearing was cancelled.  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
level of disablement that more nearly approximates that of 
total social and industrial impairment with demonstrated 
inability to obtain and retain employment.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002);  38 C.F.R. §§ 4.7, 4.130 
including Diagnostic Code 9411 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION


A.  Veterans Claims Assistance Act of 2000 (VCAA ) 

Initially, the Board notes that the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law prior to the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claim (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claim.  
 
The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  The VCAA and the 
implementing regulations are therefore applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations, in part, provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on claimant's behalf.  

The claims file shows that, through its discussion in the 
Rating Decision (in October 2001), Statement of the Case (in 
May 2002) and in a June 2001 letter to the veteran, the RO 
notified him of the evidence needed to substantiate his 
claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims.  The RO sought and 
obtained a medical evaluation conducted in August 2001.  

Additionally, the RO provided the veteran with an opportunity 
for a hearing, but the veteran cancelled a scheduled Board 
hearing in February 2003.  

Upon review of the record on appeal the Board finds that the 
RO adequately apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA. 

Nevertheless, the Board notes that the aforementioned June 
2001 letter to the veteran from the RO advising him of the 
provisions of the VCAA did not afford him the requisite time 
and opportunity to respond.  

The letter instructed the veteran to send additional evidence 
or information within 60 days, but the Court in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept 22, 2003) found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  

However, in light of the favorable action taken hereinbelow, 
the Board finds that the identified deficiency is harmless.  




B.  Legal Analysis 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2003).  

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2003).  

The veteran's service-connected PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  

However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  

Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability rating requires:  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires:  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires:  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A careful review of the records shows that the veteran's 
service-connected PTSD is currently rated 50 percent 
disabling.  He contends that his condition is more disabling 
than is reflected by the current rating.

A VA examination in February 1999 shows a diagnosis of PTSD 
and a global assessment functioning score (GAF) of 55 to 60.  
The examiner noted that the veteran was experiencing 
flashbacks, nighttime phobic behavior, "crazy dreams," 
avoiding conversations dealing with his wartime experiences, 
sleeping apart from his wife due to restlessness, and 
episodes of being quick-tempered.  

In April 2001, the veteran was seen at VA for the purpose of 
a diagnostic evaluation.  He was diagnosed with chronic and 
severe PTSD and given a GAF score of 40. His evaluation was 
based on his persistent re-experience of traumatic wartime 
experiences manifested by recurrent and intrusive 
recollections of events including images, thoughts and 
perceptions; recurrent and distressing dreams of wartime 
events that interrupted his sleep on a regular basis; and 
intense psychological distress at external and internal cues 
that symbolized or resembled wartime traumatic events he 
experienced.  

The examiner further noted that the veteran had a markedly 
diminished interest in significant life activities; was 
unable to sustain one career (he worked at many different 
jobs in the past to support his family, and was currently 
unemployed); felt detached and estranged from others (with 
the exception of his family); was unable to relax or sleep 
fitfully; avoided activities, places and people that aroused 
recollections of wartime traumatic events, including watching 
news coverage of current wars or war movies; had a restricted 
range of affect and was not able to feel happy or joyful on 
most occasions; experienced frequent irritability and 
outbursts of anger; had difficulty concentrating; was 
hypervigilant when out in public; and had an exaggerated 
startle response.  

On VA examination in August 2001, the veteran was diagnosed 
with chronic and severe PTSD and given a GAF score of 40.  

The VA examiner at that time noted similar findings and 
concluded that, though the veteran's insight and judgment 
were intact and he was able to handle his funds and finances 
independently, his PTSD was both chronic and severe.  

The VA examiner also noted that the veteran's PTSD symptoms 
had caused clinically significant distress and impairment in 
his social functioning.  

In a February 2003 VA report, a clinical psychologist 
diagnosed him with chronic and severe PTSD and recurrent 
major depression secondary to PTSD and assigned a GAF score 
of 40.  She noted that she had been treating the veteran 
since April 2001 and that, during the entire course of 
treatment, he has suffered from severe PTSD.  

In a June 2003 letter, the licensed clinical psychologist who 
has been treating the veteran since 2001, noted the veteran's 
inability to sustain employment for the past 15 years and 
determined that he would continue to be unemployable at any 
time in the future due to PTSD.  

Further, she opined that the veteran's PTSD was chronic, 
severe, total and permanent.  She also stated that the 
veteran's experiences as a POW and in combat during World War 
II had had a "profound and devastating impact on every 
aspect of the veteran's life."  

Based on the severity of symptoms experienced by the veteran 
and the GAF score, the Board finds that, though the veteran 
does not exhibit the specific symptoms as described in the 
rating criteria above for 100 percent, the symptoms he does 
exhibit are analogous in severity, effect on the veteran's 
life and ability to function as those listed in the rating 
schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002)  

The veteran's current symptoms and manifestations of PTSD 
amount to total occupational and social impairment consistent 
with the rating schedule and within the meaning of Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Further, this finding 
is fully supported by and consistent with the medical 
evidence in the record.  

Accordingly, based upon consideration of all the evidence of 
record, the Board concludes that the service-connected PTSD 
warrants the assignment of a 100 percent evaluation.  



ORDER

An increased rating to 100 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary funds.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



